Title: [Edward Everett] to James Madison, 28 September 1830
From: Everett, Edward
To: Madison, James


                        
                            
                                Dear Sir.
                            
                            
                                
                                    Charlestown Massts.
                                
                                 28th. Septr. 1830
                            
                        
                        
                        I have the honor to send You A copy of my Article in the No. of the N. A. Review Which will appear on the 1st
                            of Octr. done up in a pamphlet form.
                        In reading it You will please to Consider it as written for A Miscellaneous periodical journal. Had I been
                            Writing an essay for separate publication More Unity of plan w’d have been Studied. But Even for the review it is too long
                            &ca –Cursive. This is partly owing to its being sent in separate portions to the press, & the want of opp’y
                            to give it Connected revision.
                        I ought also to observe that the greater part of it was printed off, before I was certain of receiving y’r
                            letter in season to be attached to it.
                        I hope You will find Your letter printed with Scrupulous Accuracy. To effect that object I sent (ag’st my
                            will) the original Ms to the press And took unusual pains in the Correction of the proof sheets.
                        I duly received Your favor of the 10th. I had presumed the fact to be as You there State it vizt. that the
                            term nullification was derived from Mr J. I accordingly have been Careful to confine My remarks on the authority of Mr
                            Jefferson to his resolutions as on p. 43. of the pamphlet.
                        I fear you will not approve the Strain of some parts of My Article, Such as page 62 and pages 74 &
                            75. I had Great Misgivings about those passages particularly the latter But some thing Must be allowed to the Style of
                            writing Common in anonymous contributions to periodical works; & Some thing to a wish to present the subject to
                            the imaginations & feelings of Men. It is desirable to enlist every class of readers in topics like these;
                            & the graver Style repels one class, whos[e] opinions Never theless are worth conciliating.
                        Renewing my acknowledgments to You for Your kindness on this occasion, I beg leave to tender You the
                            assurance of My Great respect & Sincere gratitude.
                        
                            
                                
                            
                        
                    